Title: From Thomas Jefferson to Edward Graham, 1 January 1822
From: Jefferson, Thomas
To: Graham, Edward


Dear Sir
Monticello
Jan. 1. 22.
It is of considerable interest to myself, and of some to Capt Paxton that the inclosed letter should have a safe conveyance to him. not knowing his nearest post office I take the liberty of giving it the protection of your cover with a request that you will be so kind as to address it to the post office or other place from which he will be most likely to get it safely.with my apology for this trouble be pleased to accept the assurance of my great esteem and respect.Th: Jefferson